                                   UNITED STATES DISTRICT COURT
 1                               NORTHERN DISTRICT OF CALIFORNIA
 2                                      OAKLAND DIVISION

 3   ALTAIR LOGIX LLC,                                       Case No. 4:18-cv-04985-HSG
 4                          Plaintiff,                       [PROPOSED] AGREED MOTION TO
 5                                                           DISMISS ASUS COMPUTER
            v.                                               INTERNATIONAL WITH PREJUDICE
 6                                                           PURSUANT TO RULE 41(A)(2)
     ASUS COMPUTER INTERNATIONAL,
 7                                                           DEMAND FOR JURY TRIAL
                            Defendant.
 8
                                                             Judge: Hon. Haywood S. Gilliam, Jr.
 9
10
            The Agreed Motion to Dismiss Asus Computer International With Prejudice Pursuant to
11
     Rule 41(a)(2), which requests dismissal of all claims and counterclaims asserted between Plaintiff
12
     Altair Logix LLC and Defendant Asus Computer International, is GRANTED.
13
            It is therefore ORDERED, ADJUDGED AND DECREED that all claims and counterclaims
14
     asserted in this suit between Plaintiff Altair Logix LLC and Defendant Asus Computer
15
     International, are hereby DISMISSED WITH PREJUDICE.
16
            It is further ORDERED that all costs, expenses and attorneys’ fees are to be borne by the
17
     party that incurred them.
18
            IT IS SO ORDERED.
19
20
21   DATED: 6/18/2019
                                                             United States District Judge
22
23
24
25
26
27
28

                                                       -4-
     AGREED MOTION TO DISMISS ASUS COMPUTER INTERNATIONAL WITH PREJUDICE PURSUANT TO RULE 41(A)(2)
